If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  January 22, 2019
               Plaintiff-Appellee,

v                                                                 No. 340389
                                                                  Wayne Circuit Court
ELLIOTT GUANZALAUS-GWY SHAFFER,                                   LC No. 17-001265-01-FC

               Defendant-Appellant.


Before: LETICA, P.J., and CAVANAGH and METER, JJ.

LETICA, J. (concurring).

        I concur in the judgment and the majority’s analysis, but write separately to make two
points. First, although the majority rejects defendant’s challenges to the scoring of his
guidelines, I would not address them as he was sentenced under the nonbinding judicial
guidelines. People v Mitchell, 454 Mich 145, 176-177; 560 NW2d 600 (1997) (“There is no
juridical basis for claims of error based on alleged misinterpretation of the guidelines,
instructions regarding how the guidelines should be applied, or misapplication of guideline
variables.”) Second, defendant’s alleged reasonable mistake about his victim’s age is not a
defense in a prosecution for third-degree criminal sexual conduct involving a victim between the
ages of 13 and 16. People v Cash, 419 Mich 230; 351 NW2d 822 (1984).



                                                           /s/ Anica Letica